          Case 1:18-vv-01035-UNJ Document 30 Filed 12/20/19 Page 1 of 1




         In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 18-1035V
                                   Filed: October 17, 2019
                                       UNPUBLISHED


    RONALD MATESTIC,

                        Petitioner,                         Special Processing Unit (SPU);
    v.                                                      Vaccine Rule 21(a); Order
                                                            Concluding Proceedings
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Timothy James Lessman, Knutsen & Casey Law Firm, Mankato, MN, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                           ORDER CONCLUDING PROCEEDINGS 1

Corcoran, Chief Special Master:

       On October 16, 2019, the petitioner filed a Notice of Dismissal in the above-
captioned case.

      Accordingly, pursuant to Vaccine Rule 21 (a), the above-captioned case is
hereby dismissed without prejudice. The Clerk of the Court is hereby instructed that
a judgment shall not enter in the instant case pursuant to Vaccine Rule 21(a).

IT IS SO ORDERED.
                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master

1
   I intend to post this order on the United States Court of Federal Claims' website. This means the order
will be available to anyone with access to the internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure of which
would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified material
fits within this definition, I will redact such material from public access. Because this unpublished order
contains a reasoned explanation for the action in this case, I am required to post it on the United States
Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services).
.
